 542DECISIONSOF NATIONALLABOR RELATIONS BOARDHarley-Davidson Motor Company,Inc. and Michael E.Amich.Case 30-CA-991February 16, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn September 23, 1970, Trial Examiner Lloyd Bu-chanan issued his Decision in the above-entitled case,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed ex-ceptions to the Trial Examiner's Decision and a sup-porting brief; the Respondent filed a brief in supportof the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case. While the circumstancessurrounding Amich's discharge are somewhat suspi-cious, we find that the Trial Examiner's findings arenot contrary to the preponderance of all the relevantevidence. Accordingly, we hereby adopt the findings,conclusions and recommendations of the Trial Exam-iner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaint herein(issued December 18, 1969; charge filed March 10, 1969),as amended, alleges that the Company has violated Section8(a)(3) and (1) of the National Labor Relations Act, asamended, 73 Stat. 519, by discriminatorily dischargingAmich on February 28, 1969. The answer denies the allega-tion of violation.The case was tried before me at Milwaukee, Wisconsin,on June 23 and 24, 1970. Pursuant to leave granted to allparties, a brief has been filed by the Company, the time todo so having been extended.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following'FINDINGS OF FACT (WITH REASONS THEREFOR)AND CONCLUSIONS OF LAWITHE COMPANY'S BUSINESSAND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as a Wiscon-sin corporation, the nature of and the extent ofits businessas a motorcycle manufacturer, and its engagement in com-merce within the meaning of the Act are admitted; I findand conclude accordingly. I also find and conclude that, asadmitted, Local No. 209, International Union Allied Indus-trialWorkers of America, AFL-CIO, is a labor organizationwithin the meaning of the Act.11THE ALLEGED VIOLATION OF SECTION8(a)(3) AND (1)Amich was hired as a trucker in the machining depart-menton January 27, 1969, and discharged on February 28,1969, before the completion of his 45-day probationarypen-od. That period is set forth in a contract between the Com-panyand the Union, which have maintained acollective-bargaining relationship since 1936.The General Counsel insists on an alleged dereliction byAmich, which he argues was in fact not a dereliction butprotected activity, as the reason for his discharge. Havingset up and attempted to infect life into a straw man, theGeneral Counsel has then directed his proof and argumentsto knocking him down. But the defense is, and theevidenceshows, that Amich was discharged for another and validreason.Beyond the words "Bad attitude," Amich's discharge slipdoes not set forth the reason for the action takenagainsthim. The slip was signed by King, anassistantsuperintend-ent, who relied on a report given him by Amich's foreman,Rose The phrase is not forbidden even if it all toofrequent-ly in othercasesrepresents a discriminatory evaluation ofan employee's protected concerted activity. Just as no ab-racadabra must be recited before a finding of discrimina-tion can be made,so isno such finding to be based on useof a term which is often highly suggestive and suspicious buthere explained and quite understandable. In too many cases"attitude" refers to known and recognized protected con-certed activity. In this case Rose described his attitude asone of consistent belligerence; and theassistantforeman,Mann, several times spoke of Amich's attitudein connec-tion with the duties which he was to perform.Before noting the incident, which according to the Com-pany caused the discharge, we should consider the testimo-ny concerning delivery of oil by Amich, which the GeneralCounsel claims prompted the discharge although Amichwas engaging in protected activity.Whether his fob as trucker called for Amich to bring oilinto his department from another department or merely,todistributeoilpreviously brought into his department,Amich had in fact gotten oil from the tool grinding depart-ment or from the automatic screw machine department(thereis alsoreference to the maintenance department andthe gear cutting department) although he raised the ques-tion whether that was part of his job duties. Rose testifiedthat on the average of once a week Amich brought oil intothe department with a 5-gallon pail. (Marlow, superintend-ent of this and another plant in the area, was admittely inerror in this connection as he later confessed that he had notknown of a large delivery .) Rose was corrobrated in this byAmich, who told us that he brought oil into the departmentafter he had been there about a week and again a week after188 NLRB No. 83 HARLEY-DAVIDSON MOTOR COMPANYthat, when he raised the question with Rose.He later admit-ted that he had brought oil into the department as many as10 times.The issue was a recurring one and evidently quite con-stant with Amich as the men in the department allegedlytold him that it was not his job to bring in oil.He alsodiscussed the point with Bizzelle,his steward,who told himthat it was not his job to brmgthe oil in and that he wasmerely to distribute it in thedepartment after the mainte-nance men had brought it in.I do not credit Amich's testi-mony that,while he asked his assistant foreman,Mann, andthen Bizzelle and Rose for a job description,he asked Roseon the second occasion whether it was part of his job and,receiving an affirmative reply, merely said,"Okay," andbrought the oil in.Amich's own testimony confirms the evidence that he didnot so graciously accept the order to get oil. After we weretold that he was not paid for errands on jobs which were notincluded in his job standards(certainly a considerationwhich could lead to reluctance if not outright refusal),Amich told us that getting oil was within his job descriptionbut claimed that getting cutting oil affected his pay: he waspaid for the time spent on such errands but not as much aswhen he could work on machines.Continuing on this pointit is noted that even if bringing in oil were outside the scopeof his duties, Amich was not to create an issue over perform-ance at the time he was told to do something,as he did withrespect to the oil and later with respect to removing certaintote boxes.Decent procedure and deference to the long-standing relationship between the parties called for a lesspersonal approach:grievance procedure and possible nego-tiation rather than direct confrontation by an employee. Tothe extent that his discussions with other employees and anyunion representatives may be considered protected activi-ties with contract obligations in mind,it is clear that Amichat no time filed a grievance in this connection.Itdoes not appear that Amich's reluctance and com-plaints concerning getting oil were brought to Marlow'sattention by Rose or any other management representative.Rose testified that he did not tell Marlow about Amichrefusing to go out for oil. As for discussion with unionrepresentatives and whatever the merits of any grievance inthis connection,itwas Rose who dealt with Bizzelle and hemade it very clear,as both he and Amich testified, that hisdispleasure was directed against Bizzells's assertion of au-thority. Here again,despite the Company's statement of itsreason for the discharge,we are asked to assume that Rose'sattitude toward Bizzelle led to Marlow'saction againstAmich.Although Clauer,president of the Local,did not tellus about this,it appears that on February 27 he spoke withMarlow about the duties of the trucker with respect to get-ting oil and that Clauer agreed that the trucker was suppos-ed to bring oil into the department.From this,Marlowmight sensibly assume that Amich(or someone else?) hadraised the issue although Clauer did not tell him that Amichhad complained.Despite the to-do made in this case with respect to oneemployee's duties in connection with oil delivery,this con-stituted no great problem in the plant.Amich testified thaton February 27 the Company and the Union agreed that abarrel of oil would be in the department so that the truckerwould not have to go outside with a 5-gallon can. IndeedClauer had told Bizzelle thatvery daythat to resolve anydispute in that respect he would see that Amich went out-side the department to get oil. Further,when the matter wassensibly discussed by Marlow and Clauer,without directchallenge of authority by a rank-and-file employee on thejob, agreement was readily reached and the problem avoid-543ed or terminated. This constituted no great problem whenthe matter was in that manner treatedas a grievance, eveninformally.Thus, despite reference at the trial to the contract termsand their interpretation, the parties found no technical ob-stacle to agreement. Were the contract provisions relevant,we should want to explore that aspectin greaterdetail thanwas attempted at the trial and to know what Amich's obliga-tion was on February 26. But this burning oilissue was nomore than a smokescreen to hide the actual reason for thedischarge.Although the General Counsel urges thatAmich's recalcitrance in connection with the oil and hisconcerted activities with respect to it, and his complaintsconcerning pay shortages which were readily straightenedout motivated the discharge, we shall see that it was a whollydifferent matter, which could in no way be even claimed tobe discriminatory, which led to his termination without con-sideration and entirely apart from any question of oil deliv-ery.As suggested above, the Company explained that Anuchwas discharged because of his actions and attitude in con-nection with the removal of three tote boxes. On February26 outside the machining department on his wayelsewhere,Marlow observed that an employee driving a loaded motorforklift was unable to get into the department because theaisle was clogged by three tote boxes piled on top of oneanother.Marlow went into the department and directedForeman Rose to get his trucker to move the boxes. Marlowdid not know Amich, 1 of some 1,200 employees, that hewas a probationary employee, or that he was the trucker inthe department. Three times extending over a period ofabout a minute Rose ordered Amich to get his lift truck toremove the boxes, but Amich said that he could not movethem and he did not. Finally Marlow ordered Amich to gethis truck, and he did. I credit the testimony by Marlow andRose that Amich got his truck under the boxes roughly andas if he were about to turn them over. Marlow's descriptionof Amich's slow and apparently reluctant approach to thistask followed by a recklessness which caused Marlow tograb the boxes and direct him to take it easy as he pulledso quickly portrays the attitude referred to above.Beforethis aspect of the issue arose, Marlow earlier had testifiedthat Amich pulled the boxes alone some 8 to 10 feet out ofthe aisle.Although to show that Marlow's order was unreasonable,Bizzelle testified that a larger lift was needed, and that oneman could not do it with dirt and grease on the floor, thefact is that Amich did move the boxes. On the basis of whatAmich told him was in the boxes, Bizzelle testified furtherthat several good men would be needed to move the threeboxes (Marlow is older and did not appear to be a "goodman" for physical exertion) and that it would not be advisa-ble to attempt the task with less than three men. Yet Amichclaimed that he undertook to do it immediately and withoutquestion, he approached the task and undertookitalonealthough he was allegedly assisted by Marlow and Rose,who helped to steady the load, not to move it. Other em-ployees were nearby and available to help had they beenneeded.Certainly Amich was not engaged in concerted activitywhen he did not promptly obey the order to remove theboxes. His delay and reluctance to move the boxes wereinsubordinate. He was not "voicing .. a grievance connect-ed with [his] work or his employers conduct . . . "' Nor didhe even thereafter indicate that this was a subject of a "per-1N L R B v SelwynManufacturing Corporation, 428F 2d 217 (C A 8) Seealso concurring opinion,Lay, CJ 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDsonal grievance basedon ari Ikeby thecollectivebargaining agreement... 'The incident allegedly slippedhismind.On theissue ofcredibility, it may be noted, aside fromany question with respect to his earlier affidavit and wheth-er he had at that point been questioned closely, Amich toldus first that he pushed the boxes with his lift and did not pullthem; later and quite as positively, that he pulled and thenpushed them. Nor, according to Amich, did he object de-spite the now claimed difficulty and unreasonableness ofthe task.If, as he could lawfully do, Amich raised questions con-cerning his pay and work requirements,the fact remainsthat he was not timid in this respect or observably in anyother. (It should be unnecessary to note, having said that itwas lawful, that this is said without criticism but in analysisof Amich's reactions.) Even in connection with lifting heavyobjects on his forklift, he testified to prior discussions withother employees and their alleged statements that he "wasnuts for doing it." Yet he would have us believe that heimmediately, not as Marlow described the incident, put hisliftunder the boxes.3I do not believe that, had Marlow or Rose deemed thisas difficult or dangerous a task as Amich pictured it, theywould have insisted that the latter perform it while theyexposed themselves to risk of injury as they went to helphim-because of the nature of the assignment, according toAmich; because of the way Amich approached it, accordingtoMarlow and Rose.It does not appear whether Marlow thereafter saw Rosebefore the former returned to the plant on Friday, February28.Marlow testified as follows:I asked Mr. Rose,"The man that you had on thattruck the other day that we wanted the boxes moved,how long is he working here?" And he told me he wasa probationary employee, and I says-Then I askedhim, I says, "Well, why wouldn't he move them boxesthat Night?" And Jim Rose told me, "Each time I tellhim to do something, he questions me if he's supposedto do it or if he's asked to do it " ... And I told Jim,I says, "Why are you keeping an employee like that?".I instructed Mr. Rose to terminate his employment.Marlow did not explain that the incident on the 26th,when an employee was recalcitrant in his presence, wasunusual; but it may be presumed to have been. It does notappear, to support a possible claim that Marlow was unlaw-fully motivated in directing Amich to move the boxes, thaton February 26 he knew of Amich's claims concerning payshortages or of any problem with respect to gettingSupervising these plants, Marlow operated with 3 assistantsuperintendents and some 60 foremen and assistant fore-man.While a probationary employee may not be discriminatedagainst because of his concerted activities, a purpose of theprobationary period is to permit an employer to evaluate anemployee's performance and conduct in the performance ofhis duties.Marlow made such an evaluation and, on thebasis of what he had observed and the information thatAmich was a probationer,4 decided to discharge him.2 Ibid.3 Should the height ofthe load on Amich's forkliftbe deemedsignificant,it can be notedthatitwas not 9 feet,as he testified.With each box 28 incheshigh,allowance for the lift under thethree wouldplacethetopof the upper-most box at about 8 feet or less If thetop box had to be reached forsteadying,this could be done ata height ofsome 6 feetor less. The boxescontainedforksliders,not flywheels,as Amichtestified,and they did notweigh an impossible2,400 pounds, but approximately1,000.Not alleged as violativeand not litigated beyound Rose's denial that itWhen,to show that the discharge was connected some-how with concerted activities bAmich,Marlow was asked,"But he seemed to be a complyainer?"his reply was, "All Ican tell you,when I see him that night there he did notfollow the foreman's orders,and this is what led to hisdischarge."With fullrecognition of an employee's protected right topresent grievances,it is something else to question ordersand to display such an attitude and reluctance to performas whenAmichunwillingly and even recklessly obeyed theinstructions to remove the tote boxes.The General Counsel has voiced the suspicion that thetote boxes incident did not prompt the dischargge but thatthe oil incident did; if not the oil incident itself since theentire issue was amicably disposed of the day before Amichwas discharged,itwas,as alleged in general terms and as itis claimed that Marlow allegedly admitted to Clauer on theMonday after Amich's discharge,because Amich hadseveral times raised the oil issue(nowdisposed of) and thequestion of short pay(over which no company resentmenthad been suggested).Clauer testified that on March 3 he and Bizzelle(he there-after did not recall whether or not Bizzelle was present)spoke with Marlow, who said that "if Mr.Amich wouldn'thave questioned things he'd done so much and ran to Mr.Bizzelle all the time,he would have gotten more done." Thiswas not denied or mentioned by Marlow,nor had Bizzellementioned it.There is no predicate for any reference by Marlow towhatAmichhad or had not gotten done.But aside from thereliabilityof such testimonyby Clauer, if it be deemed tosuggest thatMarlow was to any extentmotivated byAmich's protected activities,such a statement appears to beentirely out of character for this supervisor of 1200 employ-ees, himself aloof or distant from a probationary truckerwhom he had spoken to only once as he repeated theforeman's order if we credit Marlow,or not at all if we creditAmich.Further,this too pat alleged confirmation of theGeneral Counsel's position must be viewed in the light ofthe long existing relationship between the Company and theUnion and the absence of any allegation of other violation.I have not overlooked certain testimonyby Amich whichI am reluctant to dignify by reference.Amich went to theplant on Saturday,March 1,and spoke with Clauer, whothen asked Kingwhy Amichhad been fired.When Kingsaid that he did not know,Marlow who was close by cameup and asked Amich whether he remembered the tote boxincident.Amich told us further that the"incident was sominute" that he did not know what Marlow was talkingabout.It then "dawned"on him,and Marlow added, "Well,that's one of the reasons you are fired." Thiswas denied byMarlow and not mentioned at allby Clauer.Questionedfurther about this,Amich was positive in his denial thatMarlow had said that he had been fired because of the "bigstink" which he had made. He later admitted that Marlowdid refer to the"big stink"and that it was "with the toteboxes."Nor, touching all of the bases,should we fail to mentionAmich's testimony that Mann,when he told him he wasbeing dischar ed, added that,because Amich had complet-ed 40 days5of his probationary period and would be in theUnion within 5 more,Rose"probably... didn't want tooccurredis an alleged statementby Rose at one timeto Bizzelle that anotheremployee,who had beentransferred fromonejob toanother,"had no nghts"because he was a probationer.If this was brought out to show treatment ofprobationaryemployees or Rose's opinion with respect to their rights, it isremote from the facts here and the issue of discrimination against Amich5In fact, 32 days, then 13 more. HARLEY-DAVIDSON MOTOR COMPANY545take a chance on [Amich] being in the Union because [hewas] a troublemaker, [he] would make trouble."Aside fromthe fact that Mann lacks authority to discharge and that anysuch admission is well outside the scope of his functions, wecan hardly rely on what the GeneralpCounsel correctly la-bels a "surmise"by Mann.To feel with Amich that Rose decided to terminate him"because of that oil incident,"i.e., for behavior with respectto a matter which led to a prompt and willing arrangementby the Company,is to speculate to the point of assuming avenom and discriminatory intent entirely out of keepingwith Amich's status and the apparent relationship betweenthe Company,its employees,and their union.We have here a picture of the General Counsel skillfullyattempting,with union support(the charge was filed byAmick as an individual)to bolster the position of an em-ployee who,whatever his previous experience or trainin ,was unwilling to accept authority and to proceed "throughchannels" long recognized and available to him.Whatevermay be said for facing necessary hardship,Amich was notconfronted by such.He was not satisfied to present hiscomplaints or grievances,justified or not, "decently and inorder."Instead he questioned and was manifestly hesitantand reluctant to obey orders on the job;and when this wasobserved by the plant superintendent the latter was unwill-ing to allow Amich to acquire permanent status and direct-el his discharge.Even if,whatever the reasonableness of the discharge(which we do not judgge except as it may indicate discrimina-tion),Marlow might have overlooked in an employee withpermanent status Amich's attitude and action with respectto the tote boxes,we cannot say that it was unreasonableand discriminatory to discharge an employee who, althoughstill a probationer,acted as Amich did toward his foremanand in the presence of the managing head of both Milwau-kee plants.There is no sufficient basis for concluding thatthe company was motivated wholly or in part to dischargeAmich because he was"pressing for his rights,his rightsunder the law."There is no evidence that the Union repre-sentatives here involved, Clauer and Bizzelle,failed in anyrespect in their duties to employees,that the Company re-sented their activity,or that it had any more to fear fromAmich in some uncertain future.The General Counsel'scase falls flat on its collective suspicions. I find and con-clude that Amich's discharge was not violative.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and con-clusions of law and the entire record in the case,I recom-mend that the complaint be dismissed in its entirety.